-DETAILED ACTION-
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on November 30, 2021 has been entered. 	
Priority
This application claims foreign priority in application EP19397524.0 filed on 07/29/2019. Claim Status
Claims 1-5 and 7-22 are pending. Claims 1 and 8-13 remain withdrawn. Claims 21 and 22 were newly added and read on the elected invention. Claims 2-5, 7, and 14-22 are examined. 
Withdrawn Claim Rejections — 35 USC § 112
	Rejection of claim 17 is withdrawn because claim 17 was amended to depend from claim 16.
Claim Rejections —35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-5, 7, 14, 15, 18-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Laukkanen (US 2014/0322327 Al Published October 30, 2014).
The claims encompass a moldable hydrogel as described by the claims.
The teachings of Laukkanen are related to a drug delivery system for sustained delivery of bioactive agents, the system comprising nanofilbrillated cellulose (Abstract). Microfibrillated cellulose refers to a collection of isolated cellulose nanofibers or bundles derived from cellulose raw material. Nanofibrils have typically high aspect ratio, where the length exceeds one micrometer while the number-average diameter is typically below 200 nm (paragraph 0057). Nanofibrillated cellulose has excellent gelling ability, which means that it forms a hydrogel at a low consistency in polar, suitably aqueous medium (paragraph 0064). The nanofibrillated cellulose is selected from anionic and native nanofibrillated cellulose (paragraph 0070). The preferred concentration of NFC fibrils in the gel is 0.5-5 % based on the total weight of the gel (paragraph 0165). Example 1 Sample 2 teaches a method of making anionic nanofibrillated cellulose hydrogel (paragraph 0188).
Regarding claims 2-4, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a hydrogel comprising 0.5-5 % (w/w) of anionic nanofibrillar cellulose having an average fibril diameter of 
The anionic nanofibrillar cellulose described by Laukkanen is structurally identical to the claimed anionic nanofibrillar cellulose, and it would have been reasonable to expect the prior art cellulose to have the same properties as claimed cellulose, including a zero sheer viscosity and a yield stress, when dispersed in water and tested under identical conditions. The only structural limitation of the claim cellulose is that is anionic nanofibrillar and having an average fibril diameter of 200 nm or less. The cellulose disclosed by Laukkanen meets all of the claimed structural limitations. A chemical composition and its properties are inseparable.
It would have been obvious to the skilled artisan to conclude that the prior art hydrogel has the same viscosity as the claimed hydrogel when measured under the same conditions, including having the same concentration of nanofibrilar cellulose and measured with the same viscometer under identical measuring conditions. This conclusion is reasonable because the prior art teaches a hydrogel formed from the same elements as the presently claimed hydrogel, and in overlapping amounts. The prior art hydrogel is intended for a medical purpose and because it contains the same elements as claimed hydrogel, therefore it is considered a moldable medical hydrogel. A chemical composition and its properties are inseparable. The Office does not have 
MPEP 2112.01 states “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.”
Regarding claim 5, the anionic nanofibrillar cellulose described by Laukkanen is structurally identical to the claimed anionic nanofibrillar cellulose, and it would have been reasonable to expect the prior art cellulose to have the same properties as claimed cellulose, including water retention value, when tested under identical conditions. A chemical composition and its properties are inseparable.
Claim 7 is a product by process claim that describes how the product of claim 2 was obtained. The claim is obvious the claimed product is obvious as described above. See MPEP 2113.
Regarding claim 14, it would have been obvious to have formed a drug delivery device for topical application comprising the hydrogel in combination with a support material, with a reasonable expectation of success because Laukkanen teaches using the hydrogel to form a drug delivery device for topical application supported on a suitable support material (paragraphs 0074, 
Regarding claim 15, it would have been obvious to have packed the hydrogel in a tube or a container encasing the hydrogel, with a reasonable expectation of success because Laukkanen teaches an embodiment where the hydrogel is incorporated into a reservoir where the reservoir is a tube or a container of a desired size and form, encasing the hydrogel (paragraphs 0074 and 0173). The prior art structure meets all of the claimed limitations and reads on a kit.
Regarding claim 18, it would have been obvious to have formed the hydrogel comprising nanofibrillar cellulose as the only polymeric material, with a reasonable expectation of success because Laukkanen teaches forming hydrogels nanofibrillar cellulose (Abstract), and Laukkanen does not require the presence of additional polymeric materials in the hydrogel.
Regarding claim 19, the claimed range of diameters is obvious because it is encompassed by less than 200 nm (paragraph 0057).
Regarding claim 20, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a hydrogel comprising 0.5-5 % (w/w) of anionic nanofibrillar cellulose having an average fibril diameter of less than 200 nm, with a reasonable expectation of success because Laukkanen teaches a hydrogel comprising anionic nanofibrillated cellulose and an aqueous medium, where the preferred concentration of the cellulose is 0.5-5% based on the total weight of the hydrogel, and where the nanofibrils are described as having the number-average diameter of below 200 nm. The claimed concentration range of 2.5-3.5% (w/w) is obvious because it is encompassed by the 
Laukkanen does not teach the viscosity of the hydrogel at 37°C at sheer rate of 0.1 1/s,  and zero sheer viscosity and a yield stress determined by rotational rheometer at a consistency of 0.5% (w/w) in aqueous medium at 22°C(+,-)1°C when nanofibrillar cellulose is dispersed in water. The anionic nanofibrillar cellulose described by Laukkanen is structurally identical to the claimed anionic nanofibrillar cellulose, and it would have been reasonable to expect the prior art cellulose to have the same properties as claimed cellulose, including a zero sheer viscosity and a yield stress, when dispersed in water and tested under identical conditions. The only structural limitation of the claimed cellulose is that the cellulose is anionic nanofibrillar and having an average fibril diameter of 1 to 50 nm. The cellulose disclosed by Laukkanen is anionic nanofibrillar and has a diameter range that encompasses the claimed range. A chemical composition and its properties are inseparable.
It would have been obvious to the skilled artisan to conclude that the prior art hydrogel has the same viscosity as the claimed hydrogel when measured under the same conditions, including having the same concentration of nanofibrilar cellulose and measured with the same viscometer under identical measuring conditions. This conclusion is reasonable because the prior art teaches a hydrogel formed from the same elements as the presently claimed hydrogel, and in overlapping amounts. The portion of prior art compositions that overlap in concentration with claimed compositions would have been expected to have identical properties as the claimed composition. The prior art hydrogel is intended for a medical purpose and because it contains the same elements as claimed hydrogel, therefore it is considered a moldable medical hydrogel. A chemical composition and its properties are inseparable. The Office does not have the means to 
Regarding claim 22, it would have been obvious to have utilized nanofibrillar cellulose that is oxidized nanofibrillar cellulose, with a reasonable expectation of success because Laukkanen teaches that nanofibrillar cellulose encompasses chemically modified cellulose where cellulose is modified by oxidation (paragraph 0062). 

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Laukkanen as applied to claims 2-5, 7, 14, 15, 18-20, and 22 above, and further in view of Perugini (WO 2007/110767 A2, Published October 4, 2007).
The teachings of Luakkanen are relied upon as summarized above. Laukkanen does not specifically teaches gauze.
The teachings of Perugini are related to a dressing comprising a support selected from a gauze, a hydrogel of a bioadhesive polymer, and an active agent (Abstract). The support is made from cotton in the form of a gauze. The hydrogel is formed from cellulose (page 4 lines 6-12).
The teachings of Luakkanen and Perugini are related to compositions for topical application comprising a support, a hydrogel comprising cellulose, and an active agent, and it would have been obvious to have combined their teachings because they are in the same field of endeavor. It would have been prima facie obvious to a person of ordinary skill in the art to have formed the topical drug delivery device of Luakkanen using a cotton gauze as the support to the cellulose hydrogel, with a reasonable expectation of success because it was known from Perugini that a cotton gauze is a suitable support for cellulose hydrogel in drug delivery devices intended 
It would have been obvious to have packed the hydrogel in combination with a cotton gauze support into a tube or a container, with a reasonable expectation of success because Laukkanen teaches incorporating the hydrogel in combination with a suitable support material into a reservoir selected form a tube or a container (paragraph 00173), and a cotton gauze is known as a suitable support material for cellulose hydrogels intended for drug delivery.
Regarding claim 17, it would have been obvious to have utilized the hydrogel having from 0.1% to 80% of water, with a reasonable expectation of success because paragraphs 0074-0075 teach that the hydrogel may comprise from 0.1% to 80% by weight of water. A gauze having the hydrogel incorporated therein reads on a medical product, and such medical product encompasses embodiments where the medical product has a moisture content below 10% by weight. In an embodiment where the water content in the hydrogel is 0.1-10% by weight, the final water content in the medical product would have been below 10 wt. % because gauze contributes a weight to the total weight of the medical product. 

	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Laukkanen as applied to claims 2-5, 7, 14, 15, 18-20, and 22 above, and further in view of Laukkanen (US 2015/0367024 A1 December 24, 2015). 
	The claim encompasses the hydrogel of claim 2 where in the nanofibrillar cellulose has a carboxylic acid content in the range of 0.6 to 1.4 mmol COOH/g, determined for conductometric titration.

	The teachings of Laukkanen ‘024 are related to nanofibrillar polysaccharide hydrogels for wound healing and tissue repair (Abstract). Suitable polysaccharides include cellulose including NFC (paragraphs 0061-0062). The hydrogels are formed from 0.1 to 3 wt. % of polysaccharide (paragraph 0096) and water (paragraph 0098), where the nanofilbrils have an average diameter of 2-40 nm (paragraph 0097). Derivatized NFC hydrogel is formed by TEMPO oxidation prior to fibrillation and provides a carboxylic acid content of 1000 micromol/g (paragraph 0161). 
	The teachings of ‘327 and ‘024 are related to hydrogels comprising anionic nanofibrillar cellulose and it would have been obvious to have combined them because they are in the same field of endeavor. It would have been prima facie obvious to have formed the hydrogel in ‘327 from NFC oxidized by TEMPO with a reasonable expectation of success because ‘327 teaches using NFC oxidized by TEMPO (paragraph 0062). The ‘327 reference does not provide the extent of oxidation and the concentration of carboxylic acid groups per gram of cellulose. It would have been obvious to have looked to the ‘024 reference for suitable concentrations of carboxylic acid groups on cellulose oxidized with TEMPO where the oxidized cellulose is intended for wound healing. It would have been obvious to have formed the TEMPO-oxidized cellulose having a carboxylic acid content of 1000 micromol/g, with a reasonable expectation of success because ‘024 teaches that TEMPO-oxidized celluloses having carboxylic acid content of 1000 micromol/g are suitable for making nanofibrillar cellulose intended for making hydrogels for wound healing. Claimed range is obvious because it encompasses the prior art value, since 1000 micromol/g is equivalent to 1 mmol/g. The selection of a known material suitable for its . 

Claims 2-5, 7, 14-16, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Laukkanen (US 2015/0367024 A1 December 24, 2015).
The claims encompass a moldable hydrogel as described by the claims.
The teachings of Laukkanen ‘024 are related to nanofibrillar polysaccharide hydrogels for wound healing and tissue repair (Abstract). Suitable polysaccharides include cellulose including NFC (paragraphs 0061-0062). The number average diameter of the nanofibrillar polysaccharides is preferably between 2 and 20 nm (paragraph 0078). Zero-shear viscosity values are preferably from 5000 to 50,000 Pas in water at 0.5 wt. % concentration, and preferred yield stress between 2 and 15 Pa in water at 0.5 wt. % concentration (paragraph 0090).  The hydrogels are formed from 0.1 to 3 wt. % of polysaccharide (paragraph 0096) and water (paragraph 0098), where the nanofilbrils have an average diameter of 2-40 nm (paragraph 0097). Derivatized NFC hydrogel is formed by TEMPO oxidation prior to fibrillation and provides a carboxylic acid content of 1000 micromol/g (paragraph 0161). 
Regarding claims 2-4, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a hydrogel comprising water and 0.1-3 % (w/w) of TEMPO-oxidized nanofibrillar cellulose comprising carboxylic acid groups in the content of 1000 micormol/g of cellulose where the nanofibrils have an average fibril diameter of 2-40 nm, with a reasonable expectation of success because Laukkanen teaches a hydrogel comprising water and nanofibrillated cellulose oxidized with TEMPO and having a content of carboxylic acid groups of 1000 micromol/g of cellulose, where 
The anionic nanofibrillar cellulose described by Laukkanen is structurally identical to the claimed anionic nanofibrillar cellulose, and it would have been reasonable to expect the prior art cellulose to have the same properties as claimed cellulose, including a zero sheer viscosity and a yield stress, when dispersed in water and tested under identical conditions. The only structural limitation of the claim cellulose is that is anionic nanofibrillar and having an average fibril diameter of 200 nm or less. The cellulose disclosed by Laukkanen meets all of the claimed structural limitations. A chemical composition and its properties are inseparable. Furthermore, Laukkanen teaches that the preferred zero-shear viscosity values are preferably from 5000 to 50,000 Pas in water at 0.5 wt. % concentration, and preferred yield stress is between 2 and 15 Pa in water at 0.5 wt. % concentration (paragraph 0090). The claimed ranges are obvious because they overlap with the prior art ranges.  
Laukkanen does not teach the viscosity of the hydrogel at 37°C and a shear rate of 0.1 1/s. It would have been obvious to the skilled artisan to conclude that the prior art hydrogel has the same viscosity as the claimed hydrogel when measured under the same conditions, including having the same concentration of nanofibrilar cellulose and measured with the same viscometer under identical measuring conditions. This conclusion is reasonable because the prior art teaches a hydrogel formed from the same elements as the presently claimed hydrogel, and in overlapping amounts. The prior art hydrogel is intended for a medical purpose and because it contains the 
MPEP 2112.01 states “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.”
Regarding claim 5, the anionic nanofibrillar cellulose described by Laukkanen is structurally identical to the claimed anionic nanofibrillar cellulose, and it would have been reasonable to expect the prior art cellulose to have the same properties as claimed cellulose, including water retention value, when tested under identical conditions. A chemical composition and its properties are inseparable.
Claim 7 is a product by process claim that describes how the product of claim 2 was obtained. The claim is obvious the claimed product is obvious as described above. See MPEP 2113.
Regarding claim 14, it would have been obvious to have formed a drug delivery device for topical application comprising the hydrogel in combination with a support material, with a 
Regarding claim 15, it would have been obvious to have packed the hydrogel in a syringe, with a reasonable expectation of success because Laukkanen teaches an embodiment where the hydrogel is incorporated into a syringe (paragraph 0114). A syringe is an application device and meets all of the claimed limitations and reads on a kit.
Regarding claim 16, it would have been obvious to have incorporated the hydrogel into a gauze, with a reasonable expectation of success because Laukkanen teaches incorporating the hydrogel into a support such as a gauze (paragraph 0113).  
Regarding claim 18, it would have been obvious to have formed the hydrogel comprising nanofibrillar cellulose as the only polymeric material, with a reasonable expectation of success because Laukkanen teaches forming hydrogels from nanofibrillar cellulose (Abstract), and Laukkanen does not require the presence of additional polymeric materials in the hydrogel.
Regarding claim 19, the claimed range of diameters is obvious because it is encompassed by 2-40 nm.
Regarding claim 20, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a hydrogel comprising 0.1-3 % (w/w) of TEMPO-oxidized nanofibrillar cellulose comprising carboxylic acid groups in the content of 1000 micormol/g of cellulose where the nanofibrils have an average fibril diameter of 2-40 nm, with a reasonable expectation of success because Laukkanen teaches 
The anionic nanofibrillar cellulose described by Laukkanen is structurally identical to the claimed anionic nanofibrillar cellulose, and it would have been reasonable to expect the prior art cellulose to have the same properties as claimed cellulose, including a zero sheer viscosity and a yield stress, when dispersed in water and tested under identical conditions. The only structural limitation of the claim cellulose is that is anionic nanofibrillar and having an average fibril diameter of 1-50 nm. The cellulose disclosed by Laukkanen meets all of the claimed structural limitations. A chemical composition and its properties are inseparable. Furthermore, Laukkanen teaches that the preferred zero-shear viscosity values are preferably from 5000 to 50,000 Pas in water at 0.5 wt. % concentration, and preferred yield stress is between 2 and 15 Pa in water at 0.5 wt. % concentration (paragraph 0090). The claimed ranges are obvious because they overlap with the prior art ranges.  
Laukkanen does not teach the viscosity of the hydrogel at 37°C and a shear rate of 0.1 1/s. It would have been obvious to the skilled artisan to conclude that the prior art hydrogel has the same viscosity as the claimed hydrogel when measured under the same conditions, including having the same concentration of nanofibrilar cellulose and measured with the same viscometer under identical measuring conditions. This conclusion is reasonable because the prior art teaches 
Regarding claim 21, the claimed range is obvious because it encompasses the prior art value, since 1000 micromol/g is equivalent to 1 mmol/g.
Regarding claim 22, the nanofibrillar cellulose is oxidized with TEMPO. 
Examiner’s Response to Applicant’s Arguments
Applicant’s arguments provided in the remarks dated November 30, 2021 were fully considered but are not persuasive for the following reasons.
1. In response to applicant's argument that the inventors found that the features of the claimed hydrogel can facilitate the use of the hydrogel in the desired application, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	2. The present rejections are obviousness rejections and claimed elements are not required to be disclosed in a single embodiment in order to be found obvious. 
	3. Arguments directed to unexpected results are not found persuasive because the applicant has not met the requirements set forth in MPEP 716.02 for overcoming an obviousness rejection with unexpected results. 

	  5. Arguments on pages 10-12 are not persuasive because the applicant has not provided evidence showing that methods of making cellulose nanofibrils in the prior art and methods in the present application result in cellulose nanofibrils that have different properties. The applicant has not shown that there is a nexus between the methods of making nanofibrils and properties of a hydrogel formed from said nanofibrils, such as hydrogel viscosity.
6. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. structural features of cellulose nanofibrils that are formed as a result of methods of making nanofibrils described in the present specification) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

	8. The prior art teaches a hydrogel formed form the same elements as claimed and in overlapping amounts, and the examiner maintains that the hydrogel is considered mouldable. Arguments directed to the asserted surprising effects of the claimed hydrogel are not persuasive because such assertion is not supported by evidence. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/ 
Primary Examiner, Art Unit 1617